—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered June 21, 2000, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Under the circumstances presented, the Supreme Court, after observation and sufficient inquiry, properly exercised its discretion in excluding a disruptive spectator from the courtroom (see Matter of Katz v Murtagh, 28 NY2d 234; People v Wood, 259 AD2d 777; People v Shepard, 243 AD2d 290; People v Hargrove, 60 AD2d 636, cert denied 439 US 846). Thus, the defendant was not deprived of his Sixth Amendment right to a public trial. Ritter, J.P., Smith, Luciano and Crane, JJ., concur.